DETAILED ACTION
Claims 1 – 19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021,12/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. 
Priority
Applicant’s claim for the benefit of a prior-filed application on 10/24/2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10 - 14 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Richmond (US Patent 7,433,439 B1). 
Regarding claim 1, Richmond discloses an electronic device [Fig. 1] comprising: 
a first clock configured to operate at a frequency [Ref clock (F_ref)];
 first circuitry [system component 1] configured to synchronize with the first clock [out2 synchronize with Ref clock]; 
second circuitry [phase shift apparatus 20] configured to determine a second clock based on the first clock, the second clock configured to operate at the frequency of the first clock and further configured to operate with a phase shift with respect to the first clock [abstract: the phase shift apparatus may be implemented as a clock generation circuit, which is configured to provide synchronous clocking signals to one or more components of the synchronous system][Col. 12: lines 9 – 12: the at least one of the subset of time delay pulses may have a frequency substantially equal to the reference clock frequency, F.sub.REF.][Fig. 1: second clock output from the phase shift apparatus, is a phase shift with respect to reference clock]; and 
third circuitry [system component 2] configured to synchronize with the second clock [Col. 4 lines 32-34: a phase shift apparatus that adjusts a phase relationship of a plurality of signals to be received by one or more synchronous system components at substantially the same time] [Col. 7 lines 64-66: phase shift apparatus 20 is configured to generate a plurality of output signals for synchronously clocking one or more system components 40.].

    PNG
    media_image1.png
    631
    765
    media_image1.png
    Greyscale


Regarding claim 2, Richmond discloses the electronic device of claim 1, wherein determining the second clock comprises: generating a plurality of clock candidates, each clock candidate of the plurality of clock candidates configured to operate at the frequency of the first clock and further configured to operate with a respective phase shift with respect to the first clock; and selecting the second clock from the plurality of clock candidates [abstract: the phase shift apparatus may be implemented as a clock generation circuit, which is configured to provide synchronous clocking signals to one or more components of the synchronous system][Col. 12: lines 9 – 12: the at least one of the subset of time delay pulses may have a frequency substantially equal to the reference clock frequency, F.sub.REF.][Fig. 1: second clock output from the phase shift apparatus, is a phase shift with respect to reference clock].
Regarding claim 3, Richmond discloses the electronic device of claim 2, wherein the second clock is selected to be a clock candidate of the plurality of clock candidates that has a respective phase shift closest to 180 degrees [Col. 11 lines 6 – 19: a subset may include a number of phases separated by 90.degree., such as phases 0.degree., 90.degree., 180.degree. and 270.degree.. In other cases, however, a subset of the time delay pulses may include a number of phases separated by one or more dissimilar phase amounts (e.g., 0.degree., 45.degree., 90.degree., 180.degree. and 270.degree.).].
Regarding claim 4, Richmond discloses the electronic device of claim 2, wherein the second clock is selected to reduce a transistor resonance of the electronic device [Col. 13 lines 47 to col. 14 lines 25: transistors].
Regarding claim 5, Richmond discloses the electronic device of claim 1, wherein the electronic device is an ASIC, the first circuitry corresponds to a first functional block of the ASIC [Fig. 1, system component 1], the second circuitry comprises a delay-locked loop [col. 3 lines 52 – 56 and Col. 9 lines 55 – 65: delay locked loop], and the third circuitry corresponds to a second functional block of the ASIC [Fig. 1, system component 2].

Claims 10 – 14, these claims are rejected for the same reasons as set forth in claims 1 – 5 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US Patent 7,433,439 B1), in view of Tanigawa (US Publication 2004/0212742 A1).

Regarding claim 6, Richmond does not disclose the electronic device of claim 1, further comprising a memory, wherein: the electronic device is configured to perform a data write operation with respect to the memory, the data write operation synchronized to the first clock, and the electronic device is further configured to perform a data read operation with respect to the memory, the data read operation synchronized to the second clock.
Tanigawa discloses the electronic device is configured to perform a data write operation with respect to the memory, the data write operation synchronized to the first clock, and the electronic device is further configured to perform a data read operation with respect to the memory, the data read operation synchronized to the second clock [0016: a memory that utilizes a first clock signal for writing a video data signal and a second clock signal for reading a video data signal; a delay unit, including plural delay elements, for delaying the second clock signal; a selector for selecting a clock that is most synchronized with a reference signal inputted from outside, from among clocks that have been delayed using the respective delay elements of the delay unit, and outputs phase information of the selected clock][Fig. 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Richmond and Tanigawa together because they both directed to select the second clock to operate with the phase shift with respect to the first clock. Tanigawa’s disclosing perform a data write operation with respect to the memory, the data write operation synchronized to the first clock, and the electronic device is further configured to perform a data read operation with respect to the memory, the data read operation synchronized to the second clock would allow Richmond to avoid the clock skew in memory operations by utilizing the phase shift clock with respect to the first clock. 
Regarding claim 7, Tanigawa discloses the electronic device of claim 1, wherein the first circuitry is further configured to transmit data to the third circuitry [Fig. 1, memory 110 sends data to interpolation circuit].
Regarding claims 15 and 16, these claims are rejected for the same reasons as set forth in claims 6 and 7, respectively. 

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior arts of record do not disclose or render the obviousness for the limitations in claim 8 incorporated with other limitations as claimed in claims 1 and 7.
 “the electronic device further comprises a data bus electronically coupled to the first circuitry and the third circuitry, the data bus comprising one or more wires including a first wire; the first circuitry is further configured to transmit the data to the third circuitry via the data bus; the electronic device further comprises one or more latches including a first latch, the first latch configured to receive the data via the first wire, the first latch configured to synchronize with a third clock determined based on the first clock; determining the third clock based on the first clock comprises: generating a plurality of clock candidates, each clock candidate of the plurality of clock candidates configured to operate at the frequency of the first clock and further configured to operate with a respective phase shift with respect to the first clock, and selecting the third clock from the plurality of clock candidates; and the third clock is selected from the plurality of clock candidates based on a latency between the first circuitry transmitting the data and the first latch receiving the data.”.
Claim 9 is allowed because it depends on claim 8.
Claims 17 – 19 are allowed. These claims are allowed for the same reasons as set forth in claim 8. 
Pertinent arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TANI (US Publication 2011/0175653) discloses the PLL block 100 includes a PLL circuit 110, a PLL reset generator 120 and a PLL state protection circuit 130. The PLL circuit 110 includes PLL 1 to PLL n each of which outputs clock 1 to clock n from the PLL block 100. Each of the PLLs has an ordinary function as a PLL and outputs clock signals and state signals representing its own state (see circled numbers 1 to n). In the PLL circuit 110 illustrated in FIG. 1, the PLL 1 inputs a reference clock 10, outputs one clock as a clock of the PLL block 100 and outputs one clock as reference clocks of the subsequent PLL 2 to PLL n [0040-0041] and figure 1. 
    PNG
    media_image2.png
    686
    941
    media_image2.png
    Greyscale



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187